United States Court of Appeals
                             For the Seventh Circuit
                             Chicago, Illinois 60604

                               December 21, 2005


                                     Before

                  Hon. ANN CLAIRE WILLIAMS, Circuit Judge


UNITED STATES OF AMERICA,                     ]   Appeals from the United
        Plaintiff-Appellee,                   ]   States District Court for
        Cross-Appellant,                      ]   the Northern District of
                                              ]   Illinois, Eastern Division.
Nos. 03-3297 and 03-3412             v.       ]
                                              ]   No. 02 CR 892
ENAMM M. ARNAOUT,                             ]
        Defendant-Appellant,                  ]
        Cross-Appellee.                       ]   Suzanne B. Conlon, Judge.


    Upon consideration of the GOVERNMENT’S MOTION TO AMEND THE
OPINION, filed on December 12, 2005, by counsel for the appellee/cross-appellant,

       IT IS ORDERED that the motion is GRANTED. The opinion is modified as
follows: on page eight of the slip copy, the word “domestic” is omitted from the
section heading, the second line of the new section, and the eleventh line of the
section heading.